Citation Nr: 0206865	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-03 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

4.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor related to military 
service. 


CONCLUSION OF LAW

The veteran does not have PTSD as a result of military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
Multiple efforts have been made to obtain stressor 
information from the veteran, and there are numerous private 
medical records in the file.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim, and the 
Board will proceed with appellate disposition on the merits.  

For service connection to be awarded for post-traumatic 
stress disorder (PTSD), three elements must be present 
according to 38 C.F.R. § 3.304(f):  (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In particular as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, to implement changes as set forth in Cohen v. Brown, 
10 Vet. App. 128 (1997), on June 18, 1999 and retroactive to 
March 7, 1997, section 3.304 was amended to read as follows: 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board finds 
that, in this case, the new regulation effective in June 1999 
is more favorable to the veteran because it merely requires a 
diagnosis of PTSD, and not the additional requirement of a 
"clear" diagnosis of PTSD.

In this case, the veteran was stationed in Korea during the 
Vietnam conflict.  The veteran has no awards or decorations 
denoting engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.  He does not 
assert nor does the record suggest that his claimed stressors 
arise from combat.  Accordingly, the Board concludes that the 
veteran did not engage in combat.

Service medical records are silent as to complaints, 
treatment or diagnoses relating to any mental disorder.  His 
physical examination on separation reported his mental system 
as entirely normal.

The Board observes that the veteran has been awarded Social 
Security benefits on the basis that he suffers from affective 
disorders.  The underlying medical records are silent as to 
any claimed stressors resulting from military service 
whereas; whereas, stress associated with an armed robbery 
that occurred at his pawn shop many years after service and 
his being sued by an employee who was injured in that 
incident is plainly emphasized.  The record also contains 
conflicting evidence as to whether the veteran even has PTSD 
or depression.  Medical evidence recently associated with the 
claims file does provide a diagnosis of PTSD and even 
associates the condition to his military service.  

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel, i.e., the RO and/or the Board.  If those 
adjudicators conclude that the record establishes the 
existence of such stressor, then and only then, will a 
medical opinion be accepted as linking PTSD with the 
established in service stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  The requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence" means 
that the "appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor."  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

In this case, the veteran reports that he was the operations 
officer for a military police unit in Korea and claims that 
he was exposed to stressors associated primarily with death 
threats and race riots.  Several attempts were made to obtain 
verifiable details from the veteran.  According to one 
statement he submitted, he was unable to remember any dates 
and he has not provided any names of individuals that could 
be followed up.  The veteran failed to respond to a March 10, 
2000 additional inquiry for stressor information.  The United 
States Armed Forces Center for Research of Unit Records 
(AFCRUR) was unable to corroborate any stressors; however, 
they did supply a unit history of the veteran's assigned unit 
in Korea.  That history was entirely void as to any 
suggestion of the claimed stressors.  In fact, that unit 
lists the most significant events during period covered are 
related to visits by Bob Hope and the Vice President as well 
as the unit helping with an orphanage.  

In this case, the source evidence of the stressor derives 
from the veteran alone and has not been verified.  
Accordingly, it is concluded that, even if the veteran 
carried diagnoses that unequivocally include PTSD related to 
military service, such diagnosis would be based on a 
stressor, which has been defined by the Court as inadequate 
as a matter of law to constitute "credible supporting 
evidence."  Moreover, it would not be profitable to obtain 
additional medical evidence to reconcile the conflicting 
diagnoses, in view of the absence of a confirmed stressor.

In conclusion, the Board determines that the record lacks 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Thus, the diagnosis of PTSD is 
not based on a verified stressor.  In light of the evidence 
and for the reasons discussed above, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of service connection for PTSD.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  


ORDER

Entitlement to service connection for PTSD is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

